Citation Nr: 1037363	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
hypertension, to include as due to herbicide exposure, and to 
include as secondary to a service-connected disorder.

2.  Entitlement to service connection for diabetes mellitus, type 
2, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for right testicle 
epididymitis, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2005, May 2006, and September 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas (RO).  The Veteran testified at a July 
2010 hearing before the undersigned by videoconference, a 
transcript of which is associated with the claims file.  

In September 2008, the Veteran claimed that his clothing was 
irreparably damaged by his service-connected disabilities, to 
include his service-connected status post fistulectomy and 
residuals.  The Board finds that this constitutes an informal 
claim for a clothing allowance.  Accordingly, this issue is 
referred to the RO for the appropriate action.  

The issue of whether new and material evidence has been submitted 
to reopen the issue of entitlement to service connection for 
hypertension, to include as due to herbicide exposure, and to 
include as secondary to a service-connected disorder is addressed 
in the Remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service personnel records do not show that the 
Veteran was exposed to herbicides during his military service, to 
include having been stationed in or otherwise present in Vietnam 
for the purposes of the controlling regulations.

2.  The Veteran's service treatment records show no evidence of 
abnormal blood sugar readings or diagnosed diabetes mellitus, 
skin abnormalities or diagnosed skin disorder, or right testicle 
epididymitis, in service or at his August 1975 service separation 
examination.

3.  Current diagnoses of diabetes mellitus, type 2; tinea 
versicolor, eczematous dermatitis, and folliculitis; and right 
testicle epididymitis are of record.

4.  The probative and persuasive evidence of record does not 
relate the Veteran's diabetes mellitus, type 2, to his military 
service or any incident therein, to include the claimed herbicide 
exposure.

5.  The probative and persuasive evidence of record does not 
relate the Veteran's skin disorder to his military service or any 
incident therein, to include the claimed herbicide exposure.

6.  The probative and persuasive evidence of record with respect 
to the Veteran's claim for service connection for right testicle 
epididymitis is in relative equipoise.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in, or aggravated 
by, active military service and may not be presumed to have been 
so incurred, to include as due to herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  A skin disorder was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Epididymitis of the right testicle is proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  March 2005, May 2006, and September 2006 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating in the May 2006, and September 2006 
letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
stated during the May 2007 VA examination that he was actively 
employed; therefore, any failure by the RO to request and obtain 
Social Security Administration records was not in error.  
38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in May 
2007, and a fee-based examination was conducted in April 2006; 
the Veteran has not argued, and the record does not reflect, that 
these examinations were inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an inservice incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, governing law provides that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f).  "[S]ervice in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam."  38 C.F.R. § 3.307(a) (6) (iii).  If a veteran were 
exposed to an herbicide agent during active service, presumptive 
service connection may be warranted for AL amyloidosis, chloracne 
or other acneform diseases, diabetes mellitus, type II; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. §§ 3.307, 3.309; see also 78 Fed. Reg. 21258 (May 7, 
2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  If the evidence is in relative equipoise, the claimant 
prevails; where the preponderance of the evidence is against the 
claim, the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Diabetes Mellitus, Type 2

The Veteran's service treatment records, to include at the August 
1975 service separation examination report, show no evidence of 
blood sugar abnormalities or of a diabetes diagnosis.  Subsequent 
to service, diabetes mellitus was first diagnosed at a March 1998 
VA outpatient visit; additional VA outpatient treatment records 
dated from that time through April 2007 reflect continued 
treatment for diabetes mellitus, to include evaluation for 
related disorders such as diabetic retinopathy.

The evidence of record does not reflect that the Veteran was 
exposed to herbicides during his military service.  The Veteran 
asserted, to include in his December 2008 substantive appeal, 
that during his service in Germany, he came into contact with 
material and equipment that was exposed to Agent Orange and other 
herbicides.  However, the Veteran has not submitted or identified 
any evidence which would support his contention that an herbicide 
agent which may be associated with development of diabetes 
mellitus, type 2, was used at any base at while he was stationed 
at during his period of honorable service.  Moreover, the 
National Personnel Records Center concluded in September 2006 
that the Veteran's service personnel records did not show any in-
country Vietnam service.  Therefore, absent evidence of duty or 
visitation in-country, the presumption under 38 U.S.C.A. 
§ 1116(f) does not apply in this case.

However, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are applicable in 
cases involving herbicide exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

Yet the probative and persuasive evidence of record also does not 
relate the Veteran's currently diagnosed diabetes mellitus, type 
2, directly to military service.  As noted above, the first 
postservice record showing a diagnosis of diabetes mellitus, type 
2, is a March 1998 VA outpatient treatment record.  Even 
considering the September 2006 VA outpatient treatment record 
wherein the Veteran reports a 15-year history of type 2 diabetes, 
this would make onset in approximately 1991, more than 15 years 
subsequent to service separation.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the claimant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).  Moreover, 
there are no medical opinions of record relating the Veteran's 
diabetes mellitus, type 2, to his military service.  For these 
reasons, the criteria for service connection are not met, and the 
claim fails.  See Davidson, 581 F.3d at 1315-16.  As such, 
service connection for diabetes mellitus, type 2, is not 
warranted.

Presumptive service connection for diabetes mellitus is not 
warranted as the evidence does not reflect that the Veteran was 
exposed to herbicides for the purposes of the controlling 
regulations.  Moreover, the probative and persuasive evidence of 
record does not relate his diabetes mellitus to his military 
service on a direct basis.  Accordingly, the preponderance of the 
evidence is against his claim for service connection.  As such, 
the benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Skin Disorder 

The Veteran asserts that his skin disorder first started in 
approximately 1972, during his military service.  Specifically, 
he indicated in a October 2006 statement that while he never knew 
where or how the skin condition started, it manifested as cysts 
all over his body, and that his brother helped him obtain over 
the counter ointment to treat it in 1975, shortly after his 
separation from service.

His service treatment records, to include at the August 1975 
service separation examination report, show no evidence of skin 
abnormalities or a diagnosed skin disorder.  On his August 1975 
subjective report of medical history, the Veteran denied 
currently or previously having had any skin diseases.  Subsequent 
to service, a February 1999 VA outpatient treatment record 
reflect treatment for a pruritic maculopapular rash on trunk.  
The Veteran underwent removal of two left occipital area lipomas 
in March 2002, and had an incision and drainage of a right axilla 
abscess completed in December 2003.  in a September 2006 
statement, the Veteran's brother, also a veteran, stated that 
after the Veteran was separated in 1975, he would suddenly get 
skin rashes that were not relieved by topical medications or 
changes in laundry detergent, bed linens, or clothing materials.  
VA outpatient treatment records dated through March 2007 reflect 
continued treatment for tinea versicolor, eczematous dermatitis, 
and folliculitis; that March 2007 VA outpatient treatment record 
reflects that physical examination of the Veteran found 
hyperpigmented, excoriated, scaly patches on his chest and back, 
folliculitis on his head, and tinea versicolor on his feet.

As noted above, the evidence of record reveals that the Veteran 
did not serve in Vietnam for the purposes of the controlling 
regulations, and does not reflect that he was exposed to 
herbicides during the course of his military service in Germany.  
Moreover, his diagnosed skin disorders are not among those for 
which presumptive service connection is available under 38 C.F.R. 
§ 3.307 and 3.309.  Therefore, the presumption under 38 U.S.C.A. 
§ 1116(f) does not apply in this case.  However, service 
connection based on a direct relationship to service must also be 
considered.   Combee, 34 F.3d at 1040; McCartt, 12 Vet. App. at 
167.

The probative and persuasive evidence of record also does not 
relate the Veteran's currently diagnosed skin disorder directly 
to military service.  While the Veteran and his brother have 
insisted that his diagnosed skin disorder is related to his 
military service, the first documented evidence of that diagnosis 
is in February 1999, almost 25 years after separation from 
military service.  See Mense, 1 Vet. App. at 356.  The September 
2006 statement of the Veteran's brother has been considered, as 
have the Veteran's statements that he had such a skin disorder at 
his 1975 service separation.  However, the Veteran himself 
indicated on the August 1975 subjective report of medical history 
that he did not have, and had not had, any type of skin disorder.  
Thus, the Board finds that both the Veteran's statements of 
record, and the September 2006 statement of his brother, are not 
credible with respect to continuity of symptomatology.  For these 
reasons, the criteria for service connection are not met, and the 
claim fails.  See Davidson, 581 F.3d at 1315-16.  As such, 
service connection for a skin disorder is not warranted.

Presumptive service connection for a skin disorder is not 
warranted as the evidence does not reflect that the Veteran was 
exposed to herbicides for the purposes of the controlling 
regulations, or that his diagnosed skin disorder is among those 
disorders for which presumptive service connection is available.  
Moreover, the probative and persuasive evidence of record does 
not relate his skin disorder to his military service on a direct 
basis.  Accordingly, the preponderance of the evidence is against 
his claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Right Testicle Epididymitis

October 1974 and November 1974 service treatment records reflect 
that the Veteran underwent a fistulectomy at the end of October 
1974.  A November 1974 clinical record cover sheet indicated that 
the fistulectomy was conducted at the infected site, and under 
general anesthesia.  The Veteran's August 1975 service separation 
examination reflects the surgical history.  Subsequent to 
service, a February 1999 VA outpatient treatment record noted the 
Veteran's report of repeated penile foreskin infections.  At that 
time, physical examination revealed that the testicles were of 
normal size and both descended.  At the May 2006 fee-based 
examination, physical examination showed tenderness of the right 
testicle epididymitis.  At the May 2007 VA genitourinary 
examination, the Veteran reported intermittent episodes of right 
testicle epididymitis for the last 20 years.  Physical 
examination showed that both testes were intrascrotal and of 
normal size, shape, and consistency.  The upper pole of the 
epididymis on the right side is slightly indurated.  The clinical 
impressio was epididymitis of the upper pole of the right 
epididymis.  

After thorough review, the Board finds that the evidence is at 
least in equipoise with respect to the Veteran's claim that his 
recurrent right testicle epididymitis is a consequence of the 
October 1974 fistulectomy.  The May 2006 fee-based examiner 
concluded that it was as equally likely as not that the Veteran's 
right testicle epididymitis was related to his service-connected 
fistulectomy residuals, because the right testicle epididymitis 
may have occurred through contamination of the prostate or 
urinary tract from the fistulectomy, and that the Veteran's 
medical history did not reveal any other etiology for the 
epididymitis.  Conversely, the May 2007 VA examiner found that it 
was more likely than not that the Veteran's epididymitis had 
little or no relationship to the inservice , as there was no 
evidence in the military medication record to document the 
relationship between the fistulectomy and the subsequent 
development of epididymitis.  

There is no basis on which to discount either of the medical 
opinions of record.  Both considered the Veteran's inservice 
fistulectomy, his lay statements as to continuity of 
symptomatology, and the current clinical findings.  Moreover, 
each provided a rationale for the stated conclusion, based on 
their own medical expertise, and the Board does not find that 
either opinion is more probative than the other.  Therefore, the 
competent evidence as to whether the Veteran's right testicle 
epididymitis was the result of service or an incident therein is 
in equipoise.  Under such circumstances and granting the Veteran 
the benefit of any doubt in this matter, the Board concludes that 
service connection for right testicle epididymitis is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 54-
56.


ORDER

Service connection for diabetes mellitus, type 2, is denied.

Service connection for a skin disorder is denied.

Service connection for right testicle epididymitis is granted, 
subject to the applicable regulations concerning the payment of 
monetary benefits.


REMAND

Service connection for hypertension was originally denied in a 
April 2004 rating decision.  The Veteran did not appeal that 
claim, and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  
The Veteran's new claim for service connection for hypertension 
was received in August 2006, and was adjudicated on the merits in 
the September 2007 rating decision.  However, this was incorrect, 
as the April 2004 rating decision was final; it should have been 
adjudicated as a claim to reopen.  Id.  To that end, the Veteran 
has yet to be provided with the regulations pertinet to claims to 
reopen, as set forth under 38 C.F.R. § 3.156 (2009).  After 
review of the record, the Board finds that the evidence of 
record, at present, is insufficient with which to reopen the 
claim.  Although the Veteran testified at a hearing before the 
Board in July 2010, and the Board recognizes that the transcript 
from that hearing is new evidence, his contentions with respect 
to the nexus between his hypertension and his military service at 
that hearing were cumulative and redundant, and therefore not 
"new" for the purposes of reopening his claim.  See Bostain v. 
West, 11 Vet. App. 124 (1998) (holding that lay hearing testimony 
cumulative of previous contentions considered at the time of the 
prior final disallowance is not new evidence); 38 C.F.R. § 3.156.  
Accordingly, remand is required so that VA's duty to notify may 
be satisfied.

Accordingly, the issue of whether new and material evidence has 
been submitted to reopen the issue of entitlement to service 
connection for hypertension, to include as due to herbicide 
exposure, and to include as secondary to a service-connected 
disorder, is remanded for the following actions:

1.  Review the last final rating decision 
with respect to the Veteran's claim for 
entitlement to service connection for 
hypertension.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Then, as part of the 
notice letter discussed above, provide the 
Veteran with a statement which sets forth 
the element(s) of service connection for 
which the evidence was found insufficient 
in the last final decision, describes what 
evidence would allow him to reopen his 
claim for entitlement to service 
connection for hypertension, to include as 
secondary to a service-connected disorder, 
and describes what evidence would be 
necessary to substantiate the element(s) 
required to establish service connection 
if the claim were to be reopened.

2.  After undertaking the development 
above, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, provide a supplemental statement 
of the case to the Veteran and his 
representative, and an appropriate period 
of time in which to respond.  Thereafter, 
return the appeal to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


